DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/22/2019 and 05/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status

Claims 1-4 have been amended; support for claim 1 is found in Figure 2, the amendment to claims 2-4 was to further define the size and the spring constant and support is found in [0049] and [0009] respectively.
Claims 1-6 are currently pending and have been examined on the merits in this office action.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 12/29/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 09/30/2020 has been withdrawn. 
In view of the amendments, the specification objection, claim objections, and 35 USC 112 claim rejections are withdrawn. See page 7 and 8 of the remarks files 12/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2015118822, machine translation is used below for citation) in view of Okano et al. (US 20120100413-hereinafter Okano).
Regarding claim 1, Sato teaches of a battery pack comprising: 
a plurality of single batteries (Sato- Figure 1; battery cells 2), in each of which an electrode plate (Sato- Figure 3; electrode plates 201 and 203) and a non-aqueous electrolyte layer (Sato-[0013]) are housed in a battery case and which are arranged in a thickness direction of the electrode plates and electrolyte layers as an arrangement direction (Sato- Figure 2), and 
a constraining mechanism that constrains the arrange plurality of single batteries in such a way that stress exists in a direction of compression along the arrangement direction (Sato- Figure 2; restraint bands 41 and 42 compress the battery cells together with a provided force), wherein
each of the single batteries is provided with external connection terminals (Sato- Figure 3; Tabs 204 and 205) that are connected to the electrode plates (Sato-[0014]) and extend to an outer part of the battery case (Sato-Figure 1 electrodes tabs 205 and 204 are extending in the same direction away from the case), and

the constraining mechanism is configured in such a way that stress increases from the first restraint band 41 to the second restraint band 42 (Sato-[0030]; elastic force F2>F1 and creates a stress towards the bottom due to the force difference).
Sato is concerned that the electrolytic solution is unevenly distributed in the cell due to gravity causing resistance and capacity to be decreased (Saito-[0036]).
Sato fails to teach of the battery containing a solid electrolyte and fails to teach wherein the constraining mechanism is configured in such a way that stress increases from the first direction towards the second direction. Sato teaches that the restraint band position is not particularly limited (Sato-[0026]). Therefore, a skilled artisan could move the restraint band from being applied on the same face of the terminals to being applied to a side face. Specifically, the restraint band 42, applying a higher force, could be positioned near the bottom of the side face such that stress is highest at the bottom. Likewise, the restraint band 41 could be positioned near the top of the side surface such that stress is lower at the top. This would create the stress in the desired configuration as well as restrain the battery cells to one another.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Okano discloses a secondary battery having a housing with clamping members used to enhance the resistance of the battery. Okano teaches wherein a non-aqueous electrolyte liquid is used and has a high resistance (Okano-[0076]), however, Okano further teaches that the non-aqueous electrolyte is 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Sato’s non-aqueous electrolyte with Okano’s solid electrolyte such that the internal resistance within the battery is increased and so that the electrolyte has an even distribution within the battery.


Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2015118822) as applied to claim 1 above, and further in view of Ishihara (US 20160268573).
Regarding claim 2, modified Sato teaches all of the claim limitations of claim 1 above. Sato further teaches wherein the constraining mechanism comprises:
	a pair of end plates that are disposed at both ends in the arrangement direction so as to hold the arranged plurality of single batteries (Sato- Figure 2; ends plates 31u and 32u),
	a constraining member laid across the pair of end plates and regulate the distance between the end plates (Sato-Figure 2; restraint bands 41 and 42),
and a spacer used between the plurality of stacks to maintain insulation and spacing in the battery (Sato-[0043]; spacer 51).
	Sato fails to teach wherein the spacer is disposed between the pair of end plates, wherein the spacer is configured in such a way that a size of the spacer in the arrangement direction increases from the first direction toward the second direction.
	Ishihara teaches about compression force within batteries due to the configuration inside a battery pack. Ishihara teaches (Ishihara-Figure 10) of an insertion member (Ishihara- spacer 140E) that is configured in a way that the size increases from a first direction towards a second direction (Ishihara- [0072]) because such an insertion member can suppress the contact between terminals of adjacent cells 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Sato’s insertion member with Ishihara’s such that the insertion member is located between the end plates and the battery cells in order to suppress the contact between terminals of adjacent cells.

Regarding claim 3, modified Sato teaches all of the claim limitations of claim 1 above. Sato further teaches wherein the constraining mechanism is provided with
 a pair of end plates that are disposed at both ends in the arrangement direction so as to hold the arranged plurality of single batteries (Sato-Figure 2;endplates 31u and 32u).
a constraining member laid across the pair of end plates and regulate the distance between the end plates (Sato-Figure 2; restraint bands 41 and 42),
and a spacer used between the plurality of stacks to maintain insulation and spacing in the battery (Sato-[0043]; spacer 51).
Sato fails to teach wherein the spacer is disposed between the pair of end plates, wherein the spacer is configured in such a way that the spring constant of the insertion member increases from the first direction towards the second direction.
Ishihara teaches about compression force within batteries due to the configuration inside a battery pack. Ishihara teaches (Ishihara-Figure 4) of an insertion member (Ishihara- spacer 140A) placed between the pair of end plates so that the spring constant increases from a first direction towards a second direction (Ishihara-[0047]; a lower region 144 has a lower spring constant) such that there is a decrease in the volume of the spacer in the region (Ishihara-[0046]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Sato’s insertion member with Ishihara’s such that the spacer with the higher spring constant is 

Regarding claim 4, modified Sato teaches all of the claim limitations of claim 3 above. Ishihara further teaches the insertion member in the arrangement direction is uniform (Ishihara-Figure 4 and 5). Ishihara shows that in the arrangement direction at least two points along the vertical length of the battery pack is uniform.

Regarding claim 5, modified Sato teaches all of the claim limitation of claim 2 above. Ishihara further defines wherein the insertion member is constituted of an elastic material (Ishihara-[0055]; elastomer material).

Regarding claim 6, modified Sato teaches all of the claim limitation of claim 3 above. Ishihara further defines wherein the insertion member is constituted of an elastic material (Ishihara-[0055]; elastomer material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727